—Appeal from that part of an order of Monroe County Court (Connell, J.), entered September 25, 2002, that modified a judgment (denominated order and judgment) of Rochester City Court (Byrnes, J.) in favor of defendant.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff appeals from that part of an order of Monroe County Court that modified a judgment (denominated order and judgment) of Rochester City Court in favor of defendant in this small claims action by vacating the award of costs to defendant. Because it cannot be said that substantial justice between the parties was not done here, we affirm (see generally Coppola v Kandey Co., 236 AD2d 871, 872 [1997]). Present— Pigott, Jr., P.J., Pine, Hurlbutt, Burns and Lawton, JJ.